MEMORANDUM**
Rosalina Villegas Sanchez, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) decision summarily affirming an immigration judge’s (“IJ”) pretermission of Villegas Sanchez’s application for cancellation of removal. To the degree we have jurisdiction, it is conferred by 8 U.S.C. § 1252. We review de novo claims of constitutional violations. Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001). We dismiss in part and deny in part the petition for review.
We lack jurisdiction to review the Department of Homeland Security’s discretionary decision to place Villegas Sanchez in removal proceedings instead of granting her deferred action. See 8 U.S.C. § 1252(g) (“... no court shall have jurisdiction to hear any cause or claim by or on behalf of any alien arising from the decision or action by the Attorney General to commence proceedings, adjudicate cases, or execute removal orders against any alien under this chapter.”); see also Madar-Luna v. Fitzpatrick, 813 F.2d 1006, 1011 n. 4 (9th Cir.1987) (explaining the court has no power to review the denial of a deferred action status petition).
Villegas Sanchez’s contention that she suffered ineffective assistance of counsel fails because she did not demonstrate prejudice. See Rojas-Garcia v. Ashcroft, 339 F.3d 814, 826 (9th Cir.2003).
Villegas Sanchez’s contention that the BIA’s summary affirmance without opinion is a violation of due process is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 849-52 (9th Cir.2003).
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.